Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                           Illinois Official Reports                          the accuracy and
                                                                              integrity of this
                                                                              document
                                  Appellate Court                             Date: 2019.01.23
                                                                              13:05:09 -06'00'




                  In re Marriage of Reidy, 2018 IL App (1st) 170054



Appellate Court       In re MARRIAGE OF ELLEN JORDAN REIDY, Petitioner-
Caption               Appellee, and JOHN P. REIDY, Respondent-Appellant.



District & No.        First District, Second Division
                      Docket No. 1-17-0054



Filed                 July 31, 2018



Decision Under        Appeal from the Circuit Court of Cook County, No. 13-D-8084; the
Review                Hon. Debra B. Walker and the Hon. James P. Flannery, Judges,
                      presiding.



Judgment              Affirmed.


Counsel on            Grund & Leavitt, P.C. (David I. Grund, David C. Adams, and Marvin
Appeal                J. Leavitt, of counsel), and Corri Fetman & Associates, Ltd. (Corri D.
                      Fetman, of counsel), both of Chicago, for appellant.

                      Schiller DuCanto & Fleck LLP, of Chicago (Michele M. Jochner,
                      Arnold B. Stein, and Thomas F. Villanti, of counsel), for appellee.



Panel                 PRESIDING JUSTICE MASON delivered the judgment of the court,
                      with opinion.
                      Justices Pucinski and Walker concurred in the judgment and opinion.
                                              OPINION

¶1       This case arises out of the dissolution of petitioner-appellee Ellen Jordan Reidy and
     respondent-appellant John P. Reidy’s 26-year marriage. Ellen filed a petition for dissolution in
     September 2013. Over two years later and after the dissolution petition had been set for trial,
     John filed a counterpetition for legal separation in the domestic relations division of the circuit
     court of Cook County along with a complaint in the law division against Ellen (among others)
     alleging that the defendants schemed to divest John of his interest in certain marital property by
     placing the property into two trusts. John’s motion to consolidate his law division complaint
     into Ellen’s dissolution petition was denied, as was his motion to stay the dissolution
     proceedings until the law division suit was resolved or, alternatively, to amend his
     counterpetition for legal separation to include his law division claims.
¶2       On appeal, John challenges the rulings on his motions to consolidate and to amend and also
     argues that the trial court erred in granting the petition for dissolution without apportioning the
     allegedly misappropriated marital property. John further argues that the trial court erred in
     crediting Ellen for amounts John incurred in attorney fees in excess of the fees Ellen incurred.
     Finding no error, we affirm.

¶3                                         BACKGROUND
¶4        John and Ellen were married in 1986 and had three adult emancipated children at the time
     Ellen petitioned for dissolution of their marriage on September 11, 2013. At the time the
     petition was filed, Ellen was 55 years old and John was 70. During their almost 30-year
     marriage, John was a public school teacher in Chicago, while Ellen founded American Food
     Technologies, Inc. (Amfotek), a manufacturer of sugar-based blended beverages for
     convenience stores and quick-service retailers. Ellen also formed Mariah Partners, LLC
     (Mariah Partners), the owner of a mixed-use office and industrial building in Tinley Park,
     Illinois, where Amfotek is headquartered.
¶5        On December 15, 2015, following over two years of discovery, the court set the matter for
     trial over several dates in July 2016 and ordered that discovery be closed on May 13, 2016. On
     February 26, 2016, John filed a counterpetition for legal separation. (As a Roman Catholic,
     John was opposed to divorce.) One week later, on March 4, 2016, John filed a complaint in the
     law division seeking millions of dollars in punitive and compensatory damages from Ellen and
     eight additional defendants. The complaint, in six causes of action, generally alleged a
     conspiracy between Ellen and the defendants to illegally transfer marital property into the John
     P. Reidy Qualified Personal Residence Trust (QPRT) and the Ellen J. Reidy Grantor Retained
     Annuity Trust (GRAT), both created in 2012, before Ellen filed her petition for dissolution.
     According to John, the creation of the trusts reduced the marital estate and ultimately would
     give him a smaller property distribution and maintenance award in the dissolution proceedings.
¶6        The corpus of the QPRT was a Naples, Florida, condominium that John and Ellen
     purchased in 2006. The buyer named on the deed and in the purchase documents was John P.
     Reidy, as trustee of the John P. Reidy Trust, Amended and Restated, January 26, 2006.
     According to John’s complaint, the QPRT stripped him of ownership of the condo and left him
     with a 10-year life estate at the age of 69. Upon expiration of the 10-year term, the property
     would pass to Ellen and their three children. The final draft of the QPRT, which John alleged
     he was “tricked” into signing in December 2012, also contained a provision that Ellen would

                                                  -2-
       remain a beneficiary of the trust in the event she and John divorced. The GRAT contained 30%
       of Ellen’s interest in Amfotek and 39% of her interest in Mariah Partners. John alleged that he
       first learned of the existence of the GRAT during discovery in the dissolution proceedings.
¶7          On April 13, 2016, the court granted John’s petition for interim and prospective attorney
       fees and costs, ordering Ellen to pay John’s past due and prospective attorney fees until further
       order. The court’s order also provided that all such payments would be deemed advances from
       the marital estate. Finally, the court concluded that the assessment of the interim fee award was
       “without prejudice to any final allocation and without prejudice to any claim or right of either
       party or counsel.”
¶8          On April 28, 2016, less than two months before trial was set to begin, John filed a motion to
       consolidate his law division complaint into the petition for dissolution, arguing that
       consolidation would further judicial economy and avoid possibly conflicting results.
       According to John, he filed the motion to consolidate in both the law division and the domestic
       relations division of the circuit court, but the notice of motion appears only in the electronic
       docket of the law division case, not the docket in the dissolution case pending in the domestic
       relations division. The motion itself only bears the stamp of the law division.
¶9          Pursuant to Cook County Circuit Court General Order No. 12.1, the motion was heard by
       the law division’s assignment judge, who hears motions for consolidation pending in different
       divisions of the trial court. Cook County Cir. Ct. G.O. 12.1 (Feb. 1, 1964). Ellen and several
       codefendants in the law division case opposed the motion on the basis that they would be
       prejudiced by the addition of new claims in the dissolution proceedings and the attendant delay
       that would follow in a case that had already been pending for 2½ years. The court agreed and
       denied John’s motion on June 23, 2016. The order denying the motion for consolidation, while
       including the caption for the domestic relations case, appears only in the electronic docket of
       the law division case.
¶ 10        The next day, on June 24, 2016, John changed his strategy and filed a motion in the
       domestic relations division to stay the dissolution proceedings pending resolution of the law
       division complaint or, alternatively, for leave to amend his counterpetition for legal separation
       to add the claims asserted in his law division complaint. Again, John cited reasons of judicial
       economy and the prevention of conflicting results as the basis for his motion, while Ellen
       argued she would be prejudiced by a delay in the dissolution proceedings. The court denied
       John’s motion, finding that John could have sought leave to amend his counterpetition earlier
       and that Ellen was entitled to dissolution of their marriage without further delay.
¶ 11        Ellen also filed a motion in limine asking the court to bar John from introducing allegations
       contained in the law division complaint at trial. John, through counsel, joined in that motion
       and asked for an agreed order that prohibited both parties from eliciting evidence or testimony
       relating to the law division claims. The court ultimately granted the motion in limine.
¶ 12        Trial took place on July 11-14 and July 18, 2016, with much of the evidence presented via
       stipulation. John and Ellen were the only witnesses to testify.
¶ 13        In August 2016, while the matter was under advisement, Ellen challenged $400,000 in
       interim fees sought by John and filed a motion to reopen proofs to require John to explain the
       basis for his $400,000 fee request. The motion further asked the court to hold a hearing on the
       reasonableness of those fees prior to making a final allocation. The court denied Ellen’s motion
       on September 27, 2016, but ordered the parties to submit affidavits attesting to the amount of


                                                   -3-
       fees and costs they had incurred. The affidavits reflected that as of September 30, 2016, Ellen
       had paid fees and costs of $728,901, while John had paid $1,357,708.
¶ 14       The court ultimately granted the petition for dissolution on December 20, 2016. Per the
       agreed motion in limine, the court’s order did not allocate or refer to the property in the QPRT
       and GRAT but allocated the parties’ business interests (primarily consisting of 70% of
       Amfotek and 61% of Mariah Partners) and awarded John 45% and Ellen 55%. With regard to
       attorney fees, the court ordered that the amount John paid in fees in excess of the amount Ellen
       paid “shall be used as a credit in the calculation of the note owed from Ellen to John as part of
       the buy-out of the business interests.” The court did not award either party contribution for
       outstanding fees, as it found that each party had sufficient assets to pay their own fees.
¶ 15       John timely appealed on January 5, 2017. Before briefing commenced, in March 2017,
       Brigid Reidy and Maura Baskovich, defendants in the law division case in their capacity as
       trustees of the QPRT and GRAT, respectively, moved to intervene and filed a motion to
       dismiss a portion of the appeal. This court allowed their motion to intervene, but on October 2,
       2017, the circuit court dismissed John’s law division complaint against Brigid and Maura. On
       November 30, 2017, after John had filed his appellant’s brief, Brigid and Maura moved to
       withdraw their intervention and their motion, which we allowed. They are no longer parties to
       this appeal.

¶ 16                                             ANALYSIS
¶ 17       At the outset, we address both parties’ contention that the other’s brief violated Illinois
       Supreme Court Rule 341 (eff. Nov. 1, 2017), which governs the content of appellate briefs.
       Specifically, Ellen contends that John’s opening brief omitted facts that were unfavorable to
       him in violation of Rule 341(h)(6) and that John failed to cite the record throughout his
       argument in violation of Rule 341(h)(7). See id. John, in turn, argues that Ellen’s brief failed to
       conform to Rule 341(h)(6) by injecting argument into the statement of facts. See id.
¶ 18       Notably, the rules of procedure governing appellate briefs are rules rather than suggestions.
       Rosestone Investments, LLC v. Garner, 2013 IL App (1st) 123422, ¶ 18. In other words, failure
       to comply with supreme court rules is not an inconsequential matter, and we may strike a brief
       that fails to substantially conform to the pertinent rules. Hall v. Naper Gold Hospitality LLC,
       2012 IL App (2d) 111151, ¶ 7. But where violations of the rules do not hinder our review, we
       may simply disregard the noncompliant material. Szczesniak v. CJC Auto Parts, Inc., 2014 IL
       App (2d) 130636, ¶ 8. This is the case here.
¶ 19       We agree that John’s brief omits some salient facts, most importantly, the fact that the
       dissolution case had been set for trial at the time John filed his counterpetition for legal
       separation and law division complaint. Likewise, Ellen’s statement of facts veers closely into
       argument on occasion. But neither of these violations impair our review, and we decline to
       accept either parties’ invitation to strike the other’s brief.
¶ 20       As a final procedural matter, we address John’s contention that Ellen cited a document
       included in the appendix that was not made part of the record. Specifically, in explaining the
       process that led to Brigid and Maura’s motion to withdraw intervention in this appeal, Ellen
       cited the circuit court’s order dismissing them from the law division case. While a party may
       not rely on matters outside the record to support its position on appeal (Keener v. City of
       Herrin, 235 Ill. 2d 338, 346 (2009)), this order was in fact included in the supplemental record
       Brigid and Maura filed simultaneously with their motion to withdraw. In any event, given that

                                                    -4-
       the trial court’s dismissal order as to Brigid and Maura has no relevance to the issues in the
       instant appeal, we will not consider it.
¶ 21       Turning to the merits, we begin by addressing John’s challenge to the trial court’s order
       denying his motion to consolidate his law division complaint into the dissolution petition
       pending in the domestic relations division. Ellen argues that we lack jurisdiction over an appeal
       from this order, and we agree.
¶ 22       This court has jurisdiction over appeals from all final judgments entered in the circuit
       court, as well as those “prior nonfinal rulings and final but nonappealable orders that produced
       the judgment.” In re Marriage of King, 336 Ill. App. 3d 83, 86 (2002). Neither party contends
       that the order denying consolidation was a final judgment, but John argues that it was an
       underlying nonfinal order in the judgment of dissolution. We disagree: the denial of the motion
       was a step in the procedural progression of the law division case, in which the trial court has
       not yet rendered a final judgment, and which is not on appeal.
¶ 23       John correctly notes that pursuant to circuit court rule, he was required to file his motion to
       consolidate in the law division, given that the motion asked to consolidate two cases pending in
       different divisions of the circuit court. See Cook County Cir. Ct. G.O. 12.1 (Feb. 1, 1964); see
       also La Salle National Bank v. Helry Corp., 136 Ill. App. 3d 897, 905 (1985). But the fact that
       the motion itself (and the order denying it) was filed and entered only in the law division case is
       not the basis for our holding. The substance of the motion pertained only to the law division
       case. John asked the court to transfer his law division complaint from the law division to the
       domestic relations division and consolidate his law division action into the dissolution
       proceedings. The motion sought relief pertaining only to John’s law division claims; John
       wanted to litigate those claims in a different division of the circuit court. Because the motion
       did not seek relief with respect to the dissolution proceedings, we conclude that we lack
       jurisdiction over the order denying the motion to consolidate in this appeal from the dissolution
       judgment.
¶ 24       But even assuming we could characterize the denial of the motion to consolidate as a
       procedural step in the dissolution case, we find no error in the court’s decision. A motion to
       consolidate should be allowed as an “aid to convenience” if it can be done “without prejudice
       to a substantial right.” 735 ILCS 5/2-1006 (West 2014). Consolidation is proper when the
       cases involve almost identical issues and the failure to consolidate could result in inconsistent
       judgments. Charles v. Gore, 248 Ill. App. 3d 441, 446-47 (1993). The trial court has broad
       discretion in deciding whether to grant a motion to consolidate, and we will not disturb the trial
       court’s determination absent an abuse of that discretion. Turner v. Williams, 326 Ill. App. 3d
541, 546 (2001).
¶ 25       Here, the court did not abuse its discretion in denying John’s motion on the basis that Ellen
       and the defendants would face prejudice if the motion was granted. The court noted that
       consolidation would require a substantial continuance to allow the parties to complete
       discovery, as it added eight new defendants and pled six causes of action. Given that the
       dissolution proceeding had been pending for over 2½ years and was set for trial in less than two
       months, the untimeliness of the motion was not an unreasonable basis for the trial court’s
       decision to deny consolidation. See Peck v. Peck, 16 Ill. 2d 268, 275 (1959) (application for
       consolidation must be timely).



                                                    -5-
¶ 26        John also challenges the trial court’s refusal to allow him to amend his counterpetition in
       the dissolution proceedings to include his newly filed law division claims.1 Although we do
       have jurisdiction to consider this claimed error, we reject it largely for the same reasons
       articulated above. We review a denial of leave to amend a pleading for an abuse of discretion.
       Johnson v. Stojan Law Office, P.C., 2018 IL App (3d) 170003, ¶ 18. A trial court abuses its
       discretion only when no reasonable person would take the view adopted by the trial court.
       Trettenero v. Police Pension Fund, 333 Ill. App. 3d 792, 801 (2002). The court did not abuse
       its discretion in denying John’s motion to amend his counterpetition for legal separation to add
       new claims asserted in the law division complaint. See Taylor, Bean, & Whitaker Mortgage
       Corp. v. Cocroft, 2018 IL App (1st) 170969, ¶ 46 (“The trial court has broad discretion in
       deciding a motion to amend pleadings prior to the entry of final judgment.”). The four factors
       we consider in determining whether the court abused its discretion in denying leave to amend
       are (1) whether the proposed amendment would cure a defect in the pleading, (2) whether
       other parties would sustain prejudice or surprise by virtue of the amendment, (3) whether the
       amendment is timely, and (4) whether we can identify previous opportunities to amend the
       pleading. Loyola Academy v. S&S Roof Maintenance, Inc., 146 Ill. 2d 263, 273 (1992).
¶ 27        Here, Ellen would certainly have been prejudiced had John been permitted to add six new
       causes of action to his petition at the end of June 2016, as it would have delayed the dissolution
       proceedings, scheduled for trial in early July, for an indeterminate amount of time. And John
       failed to take advantage of opportunities to amend his pleading given that he became aware of
       the GRAT and its contents, on which his fraud claims were based, during discovery in the
       dissolution proceedings, which had been ongoing for over two years. In addition, John knew of
       the existence of the QPRT when he executed it in 2012, although he alleges that he did not read
       the provision retaining Ellen as the beneficiary of the trust in the event of divorce. At the latest,
       when John initially filed his counterpetition in February 2016, he was aware of all his claims
       arising out of the GRAT and QPRT. This is evidenced by the fact that he filed a complaint
       raising those claims in the law division less than one week after filing his counterpetition. The
       court’s order denying John’s motion to amend his counterpetition, which took into
       consideration these factors, was thus well within its discretion. See Hartzog v. Martinez, 372
Ill. App. 3d 515, 526 (2007) (holding trial court’s denial of plaintiffs’ motion to amend
       pleading was within court’s discretion where plaintiffs had sufficient previous opportunity to
       amend).
¶ 28        John next argues that the trial court’s dissolution judgment was “incomplete” and
       “unsalvageable,” and conflicted “with the mandates of the [Illinois Marriage and Dissolution
       of Marriage Act].” Specifically, John argues that the court erred in failing to classify the corpus
       of the QPRT and GRAT as marital or nonmarital property and apportion it accordingly in the
       judgment of dissolution. We agree with Ellen that John acquiesced in the omission of the
       classification and valuation of the QPRT and GRAT in the dissolution judgment and is
       estopped from arguing the contrary position on appeal.
¶ 29        It is well-settled that a party cannot request to proceed in one manner at trial and then argue
       on appeal that the requested action was error. Gaffney v. Board of Trustees of the Orland Fire
       Protection District, 2012 IL 110012, ¶ 33; see also In re Stephen K., 373 Ill. App. 3d 7, 25

           On appeal, John does not challenge the trial court’s denial of his motion to stay the dissolution
           1

       proceedings while the law division complaint was pending.

                                                     -6-
       (2007) (“A party is estopped from taking a position on appeal that is inconsistent with a
       position the party took in the trial court.”). Stated differently, a party cannot complain of an
       error that he either induced the court to make or to which he consented. Brax v. Kennedy, 363
Ill. App. 3d 343, 350 (2005). The purpose of this rule is that it would be “manifestly unfair” to
       afford relief to a party based on an error the party introduced into the proceedings. Pellico v.
       Mork, 2018 IL App (2d) 170468, ¶ 20 (citing Gaffney, 2012 IL 110012, ¶ 33).
¶ 30        As noted, Ellen moved in limine to bar the allegations contained in John’s law division
       complaint at trial. These allegations concerned the formation of the QPRT (containing the
       Naples condominium) and the GRAT (containing 30% and 39% of Ellen’s interest in Amfotek
       and Mariah Partners, respectively), which John contended was part of a conspiracy to “divest
       and defeat” his interest in the property. John’s response to Ellen’s motion asked the court to
       enter an order “prohibiting the parties from introducing evidence concerning the issues, facts
       or underlying subjects raised, all without prejudice, to and in the pending Law Division
       action.”
¶ 31        At the hearing on the motion in limine, Ellen clarified that she was moving to bar
       “testimony or evidence” relating to the causes of action in John’s complaint. Counsel for John
       responded, “I will join in that.” The parties then disputed whether the court could value the
       income Ellen was currently receiving from her interest in the GRAT: John argued that the court
       should not value this income, as it was nonmarital property, while Ellen contended that
       because she received the income stream during the marriage, it constituted marital property.
       The court agreed with Ellen, but held that it would not admit “evidence pertaining to the
       underlying value of the GRAT and QPRT,” to which John’s counsel responded “Wonderful.”
       The written order granting the motion closely tracked the language of John’s proposed order,
       stating that the parties were prohibited from “introducing evidence concerning the issues and
       facts raised, all without prejudice, to and in the pending Law Division action ***. This Court
       shall not adjudicate the claims or issues now pending in [the] Law Division action.”
¶ 32        The transcript and written motion make clear that John, just as Ellen, did not want the court
       to consider the QPRT and the GRAT in its dissolution judgment. Having induced the trial court
       to omit these trusts from consideration, John has waived any claim that this omission was
       erroneous. Forest Preserve District v. First National Bank of Franklin Park, 2011 IL 110759,
       ¶ 27 (“A party may not urge a trial court to follow a course of action, and then, on appeal, be
       heard to argue that doing so constituted reversible error.”).
¶ 33        The remainder of John’s challenges to the dissolution judgment suffer from the same
       problem. John argues that it was error to discount the value of Ellen’s interest in Amfotek and
       Mariah Partners based on the fact that she owned less than 100% of those assets, but his own
       expert applied the 15% lack-of-marketability discount that he challenges on appeal.
¶ 34        John also contends that the court erred in awarding him $693,315 in two life insurance
       accounts held by the Ellen J. Reidy Irrevocable Trust and the Ellen J. Reidy Irrevocable Trust
       II, as those accounts are not the property of either party, but the property of the trusts, and as
       such, John lacks the ability to realize the cash value of the policies. But this argument, too, is
       waived based on the fact that John’s own proposed judgment order characterized these
       accounts as marital property and awarded them to him. During oral argument, John explained
       that he believed the accounts to be marital property based on Ellen’s representation in her
       proposed judgment order. (No evidence regarding the life insurance policies was introduced at
       trial.) But Ellen did not conceal the fact that these life insurance policies were held in trusts;

                                                   -7-
       she indicated as much in her proposed order. We can hardly fault the trial court for entering an
       order that conformed to the parties’ representation that the life insurance policies, though held
       in trust, were marital property. And a litigant seeking relief on appeal has no chance of success
       when the claimed error arises from the litigant’s conduct in adopting, without question, an
       adversary’s classification of marital property.
¶ 35        John’s final argument with respect to the dissolution judgment is that the court, despite
       listing Ellen’s income stream from the GRAT as an “other asset[ ],” failed to value or allocate
       it to either party in violation of the Illinois Marriage and Dissolution of Marriage Act (Act) 750
       ILCS 5/101 et seq. (West 2014). Again, the record reflects that John vociferously objected to
       the valuation of this income, characterizing it as nonmarital property. While the court
       overruled that objection, neither party introduced evidence of the income Ellen had been
       receiving from the GRAT, and as such, the court could not ascribe value to it.
¶ 36        Finally, we address John’s claim that the court erred in crediting Ellen for John’s attorney
       fees in excess of her own without holding a hearing on contribution in accordance with section
       503(j) of the Act. Id. § 503(j). The parties’ dispute centers around whether a final allocation of
       interim attorney fees is equivalent to an award of contribution that must meet the petition and
       hearing requirements of section 503(j) of the Act. This presents an issue of statutory
       interpretation, which we review de novo. People ex rel. Madigan v. Kinzer, 232 Ill. 2d 179,
       184 (2009).
¶ 37        At the outset, we note that section 508 of the Act, governing attorney fees, makes clear that
       interim attorney fees and petitions for contribution are distinct, in that interim fees are
       governed by subsection (c-1) of section 501 of the Act, while an award of contribution must be
       in accordance with subsection (j) of section 503 of the Act. See 750 ILCS 5/508(a) (West
       2014).
¶ 38        Section 501(c-1) provides that the court may award interim attorney fees while a case is
       pending in favor of the petitioning party’s counsel for those fees and costs already incurred or
       to be incurred. Id. § 501(c-1). Subsection (1) of section 501(c-1) sets out the procedures for a
       hearing on a petition for interim fees, while subsection (2) reads as follows:
                “Any assessment of an interim award (including one pursuant to an agreed order) shall
                be without prejudice to any final allocation and without prejudice as to any claim or
                right of either party or any counsel of record at the time of the award. Any such claim or
                right may be presented by the appropriate party or counsel at a hearing on contribution
                under subsection (j) of Section 503 or a hearing on counsel’s fees under subsection (c)
                of Section 508. Unless otherwise ordered by the court at the final hearing between the
                parties or in a hearing under subsection (j) of Section 503 or subsection (c) of Section
                508, interim awards, as well as the aggregate of all other payments by each party to
                counsel and related payments to third parties, shall be deemed to have been advances
                from the parties’ marital estate.” (Emphases added.) Id. § 501(c-1)(2).
¶ 39        John reads subsection (2) to mean that a final allocation of attorney fees is part of a claim
       for contribution and is governed by section 503(j), which requires a timely petition and a
       hearing before contribution is awarded. Not so.
¶ 40        The statutory language makes clear that at some point before final allocation, a party may
       assert a “claim or right” to fees and costs, including a claim for contribution. But that is not
       what happened here. Rather, Ellen sought a hearing regarding the reasonableness of certain
       interim fees John was requesting pursuant to the April 13, 2016, order. Instead of holding a

                                                    -8-
       hearing, the court accepted evidence via affidavit to “true-up” the parties’ accounts. This was
       not in error. See In re Marriage of Altman, 2016 IL App (1st) 143076, ¶ 36 (interim fees
       deemed advances from the marital estate and court can order portion of interim award
       constituting overpayment to be repaid at end of case (citing In re Marriage of DeLarco, 313 Ill.
       App. 3d 107, 113 (2000))). The court properly credited Ellen for $628,807, constituting the
       amount of fees and costs John paid in excess of Ellen’s.

¶ 41      Affirmed.




                                                  -9-